Citation Nr: 1125811	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, claimed as leg pain, secondary to service-connected low back disability. 

2.  Entitlement to a rating in excess of 10 percent prior to April 15, 2010, and a rating in excess of 40 percent from April 15, 2010, for low back disability.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1984 to May 1986.

These matters are before the Board of Veterans' Appeals (Board) from rating decisions of the Wichita, Kansas, Department of Veterans Affairs (VA), Regional Office (RO).  

In September 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the increased rating issue.  A transcript of this hearing is associated with the claims folders.  The increased rating issue was before the Board in March 2009 when it was remanded for additional development.

The issues of entitlement an increased rating for low back disability and entitlement to TDIU are addressed in the remand that follows the order section of this decision.


FINDING OF FACT

The Veteran has right and left lower extremity radiculopathy that is related to his service-connected back disability.


CONCLUSION OF LAW

The Veteran's bilateral leg disability, diagnosed as right and left lower extremity radiculopathy, is proximately due to or is the result of service-connected low back disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim decided herein.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral leg disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant. 3 8 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II. Analysis

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A November 1986 rating decision awarded the Veteran service connection low back syndrome.  The current claim was filed in August 2008.  Post-service VA and private medical evidence documents diagnoses of bilateral L4-L5 radiculopathy.  The Veteran underwent VA examinations in August 2009 and April 2010.  The August 2009 VA examiner opined that the Veteran's "radiculopathy and bilateral leg  condition is the result of his service-connected lumbar spine condition."  The April 2010 VA examiner noted diagnoses of degenerative disc disease and bilateral L4-L5 radiculopathies "related to degenerative joint disease, related to pervious [in-service] injury in 1985."  

In reviewing this evidence, the Board finds that it shows that the Veteran has right and left lower extremity radiculopathy that is caused or aggravated by his service-connected low back disability. Consequently, the requirements for establishing secondary service connection are met and service connection is warranted.



ORDER

Entitlement to service connection for a bilateral leg disability, diagnosed as right and left lower extremity radiculopathy, is granted.


REMAND

Increased Rating Claim

The grant of service connection for right and left lower extremity radiculopathy has a direct impact upon the rating of the Veteran's service-connected low back disability.  It would be a denial of due process for the Board to assign an evaluation in the first instance.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, issues that are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

TDIU

At his September 2007 travel Board hearing, the Veteran raised a new claim for a TDIU, essentially stating that he is unable to work because of his service-connected back disability.  The Board referred this claim to the RO in March 2009 for adjudication.

The record reflects that a claim for a TDIU has not been adjudicated yet.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In this case, the Veteran is claiming to be unemployable due to the low back disability at issue in this appeal.  Therefore, the Board has jurisdiction over the TDIU issue; however, the rating issues noted above must be developed and decided before the TDIU issue is decided.  Moreover, additional development specific to the TDIU claim is also in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return the form.  In addition, he should be provided all required VCAA notice in response to the TDIU claim.

2.  Thereafter, the Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the impact of all of his service-connected disabilities on his ability to work.  The claims folders must be made available to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should express an opinion concerning whether the Veteran's service-connected disabilities are sufficient by themselves to preclude him from maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for the opinion must also be provided.

3.  The RO or the AMC should also undertake any other indicated development.

4.  The RO or the AOJ should assign an initial evaluation for right and left lower extremity radiculopathy.

5.  Then, the RO or the AMC should readjudicate the increased rating claim on appeal based on a de novo review of the record.  In addition, if it has not been rendered moot, the RO or the AMC should adjudicate the Veteran's claim for a TDIU based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


